ORDER

PER CURIAM.
Glenda Rooks (“Claimant”) appeals from the decision of the Missouri Labor and Industrial Relations Commission (“Commission”) that dismissed Claimant’s application for review pursuant to Section 288.200, RSMo, because it was untimely. Claimant had been requesting review of the Appeals Tribunal’s decision denying her unemployment benefits because Claimant voluntarily separated from work without good cause attributable to the work or the employer. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).